MacIntyre, J.
The indictment charges E. N. Claughton and G. C. Conley with larceny after trust of $560, the property of Eobert Irving. Having been convicted of the offense charged, the defendant Conley made a motion for a new trial, which was overruled and he excepted;
Without attempting to set out the voluminous evidence introduced upon the trial of the case, we hold that the evidence supports the verdict. Special ground 1, complaining of the admission in evidence of certain statements made by Claughton to a third person, is without merit. Special ground 2, complaining of the court’s charge on reasonable doubt, is not meritorious. There is no merit in special ground 3, wherein it is insisted that the court *406erred in failing to “instruct the jury as to their right to consider the documentary evidence submitted to them.” We have not deemed it necessary to consider the above special grounds of the motion for a new trial at length, for the reason that in Conley v. State (24122, 24125), ante, 404, special grounds in precisely the language of those in this case were considered and held not good.
In conclusion, we hold that the trial judge did not err in overruling the motion for a new trial for any reason assigned.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.